Citation Nr: 1723386	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-34 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for left ear otitis media.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to November 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the Veteran's claim of service connection for left ear otitis media.  In his December 2011 VA Form 9, substantive appeal, the Veteran requested a videoconference hearing; in January 2016, he withdrew his hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board notes that numerous new records have been associated with the Veteran's claims file following the November 2011 statement of the case (SOC). These records include medical records and VA examinations.  This evidence has not been considered by the AOJ in the first instance and the Veteran has not submitted a waiver concerning such evidence.  As such, the Board finds it has no choice but to remand this appeal in order that all relevant evidence associated with claims file without a waiver may be considered by the AOJ in the first instance.

As this matter is being remanded anyway, the RO should attempt to obtain all outstanding private and VA treatment records.

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify the providers of all evaluations or treatment he received for his left ear disability and to provide authorizations for VA to obtain the complete records of any such private evaluations or treatment.  Obtain for the record complete clinical records of the evaluations and treatment identified.  If any private records identified are not received pursuant to the AOJ's request, notify the Veteran and advise him that ultimately it is his responsibility to ensure that private records are received.

2.  Obtain for the record the complete clinical records of all VA evaluations and treatment the Veteran has received for his left ear disability.

3.  Following any development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence, to include all pertinent evidence added to the claims file after the last SOC.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




